 ' -Gl VEP &LELECTRICCOMPANY597'5.The allegations of the complaint in Cases Nos. I-CA-1596, 1-CA-1607, andi-CA-1"689 that Respondent Marlin Rockwell Corporationhas engaged in un-fair lab-or practices within the meaning of Section 8 (a) (1) of the Act, havenot beensustainedin any of such cases.(Recommendations omitted from publication.]General,ElectricCompanyandInternational Union of Electrical,Radib,'and, Machine Workers,CIO, Petitioner.Case No.1--RRO .41 46.October 20,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition'duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Edwin J. J. Dwyer, hear-ing officer. The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upan:tihe entire record in this case, the'Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represents=tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production,-mainte-nance, and shipping employees at the Employer's Taunton, MO Bsa-`chusetts, plant.The parties are in substantial agreement as to thecomposition of the unit; however, they disagree as to the unit place-ment of employees classified as counters and foremen's clerks.ThePetitioner would include them as plant clericals.The Employer op-poses their inclusion.Local 204, United Electrical, Radio and Ma-chine Workers of America (UE), herein called the Intervenor, andthe 'present bargaining representative of the production and main-tenance employees,' takes no position on the matter.The counters work in a wire-enclosed counting crib and in two other,areas on the production floor.They count and record the number ofitems handled by production employees; move about the productionfloor; pick up tickets from pieceworkers, stamp them, and issue re-ceipts.Like production employees, they are hourly paid, punch thesame time clock, use the same facilities, and receive the same benefitsand conditions of employment.We find that the counters are plaintclerical employees.''The Intervenor's most recent contract expired September 15, 1955.2 SeeBethlehem ,Steel Company Shcpbmldzng Dt`vasmon,97 NLRB 1072, 10741I4 NLRB No. 99. ,59$DECISIONSOF NATIONALLABOR RELATIONS BOARDThere are three foremen's clerks in'the plant.One is clerk to thechief inspector of the plant, one is clerk to a generalforeman, and thethird is clerk to two other general foremen.Each clerk has a desk inthe office of the foreman for whom she works. These officesare on theproduction floor, and these employees, in the performance of theirduties, have daily contact with production employees in the factoryarea.Although foremen's clerks are paid on a salary basis and havea vacation plan different from production employees, other benefitsand conditions of employment are the same.Under these circum-stances,we find that foremen's clerks are plant clerical employees.'The counters and foremen's clerks have previously been excludedfrom the bargaining unit. In the absence of bargaining history, wewould, in accordance with established procedure, include them in theunit as plant clericals.However, as they have been excluded from thebargaining unit for many years, we believe that they should not nowbe included without being given the opportunity of voting separatelyon whether they desire to become part of the unit.'Accordingly, weshall make no unit finding at this time but shall direct elections in thefollowing voting groups of employees at the Employer's Taunton,Massachusetts, plant, excluding from each voting group supervisorsas defined in the Act :(1) All production, maintenance, and shipping employees, includ-ing leaders and leading men,5 setup men, instructors, storekeepers,tumblers, apprentices, and plant clerical employees but excluding allemployees in voting group (2), office clerical, professional, and labora-tory employees, timekeepers, time checkers, draftsmen, students (em-ployees in office and clerical classifications in training), matrons, andguards.(2)All counters and foremen's clerks.If a majority of the employees in voting group (2) vote againstrepresentation, they will be taken to have indicated their desire to be,and they will be, excluded from the production and maintenance unit.If a majority vote for representation, their ballots will be pooled withthose in voting group (1) and the two groups together will constitutea single appropriate unit.The Regional Director is instructedto issuecertification of representatives or certifications of results as dictatedby the outcome of the elections herein.[Text of Direction of Elections omitted from publication.]' See WestinghouseElectric Corporation.106 NLRB 12184Fort Worth Stockyards, a Division of United Stockyards Corporation. and Fort WorthLivestock 11 andtinq Company,109 NLRB 1452 , andThe Zia Company,108 NLRB 1134For the reasons given in his dissenting opinion in theZiacase,Member Murdock woulddirect an election in the overall appropriate unit including the counters and foremen'sclerks.'The record is silent as to the duties of leaders and leading men and does not show,whether or not they are vested with supervisory authority